Buchanan, Ch. J.
dissented. [The Reporter shave been requested by his honour Ch. J. Buchanan to say, in their report of this case, that his dissent from the opinion of the court was not founded on a belief that any part of the fraud alleged in the bill to have been committed by the appellant, Bosley, was established by the evidence in the cause; but on the contrary he was satisfied the charge was not at all supported by the proof. That his opinion rested entirely on other grounds. J
Decreed, that the decree of Baltimore county court, sitting as a court of equity, be reversed, but without costs; and that the injunction, heretofore issued, be dissolved, and the bill of the complainant be dismissed.
DECREE REVERSED, &c.